
      
        
        ENVIRONMENTAL PROTECTION AGENCY
        40 CFR Part 52
        [EPA-R06-OAR-2015-0850; FRL-9989-08-Region 6]
        Air Plan Approval; New Mexico; Approval of Revised Statutes; Error Correction
        
          AGENCY:
          Environmental Protection Agency (EPA).
        
        
          ACTION:
          Proposed rule.
        
        
          SUMMARY:
          Pursuant to the Federal Clean Air Act (CAA or the Act), the Environmental Protection Agency (EPA) is proposing to approve revisions to New Mexico's State Implementation Plan (SIP) that incorporate updates to the New Mexico statutes. EPA is also correcting its previous approval of some statute provisions as approval of these provisions into the SIP was in error.
        
        
          DATES:
          Written comments should be received on or before March 29, 2019.
        
        
          ADDRESSES:

          Submit your comments, identified by EPA-R06-OAR-2015-0850, at https://www.regulations.gov or via email to Riley.Jeffrey@epa.gov. For additional information on how to submit comments see the detailed instructions in the ADDRESSES section of the direct final rule located in the rules section of this Federal Register.
        
        
          FOR FURTHER INFORMATION CONTACT:
          Jeff Riley, (214) 665-8542, Riley.Jeffrey@epa.gov.
          
        
      
      
        SUPPLEMENTARY INFORMATION:
        In the final rules section of this Federal Register, the EPA is approving portions of the State's SIP submittal as a direct rule without prior proposal because the Agency views this as noncontroversial submittal and anticipates no adverse comments. A detailed rationale for the approval is set forth in the direct final rule. If no relevant adverse comments are received in response to this action no further activity is contemplated. If the EPA receives relevant adverse comments, the direct final rule will be withdrawn and all public comments received will be addressed in a subsequent final rule based on this proposed rule. The EPA will not institute a second comment period. Any parties interested in commenting on this action should do so at this time.

        For additional information, see the direct final rule which is located in the rules section of this Federal Register.
        
          Dated: February 14, 2019.
          Anne Idsal,
          Regional Administrator, Region 6.
        
      
      [FR Doc. 2019-02861 Filed 2-26-19; 8:45 am]
       BILLING CODE 6560-50-P
    
  